IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

KEFLYN DALE RICE, JR.,                 NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D17-0514

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed March 10, 2017.

Petition for Belated Appeal -- Original Jurisdiction.

Matt Shirk, Public Defender, Elizabeth H. Webb and Tricia Rado Rover, Assistant
Public Defenders, Jacksonville, for Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition seeking a belated appeal of the judgment and sentence rendered on

November 15, 2016, in Duval County Circuit Court case number 2016-CF-008588, is

granted. Upon issuance of mandate, a copy of this opinion shall be furnished to the
clerk of the lower tribunal for treatment as a notice of appeal. The court notes that the

lower tribunal has appointed the Office of the Public Defender to represent petitioner

on appeal.

WOLF, LEWIS, and WETHERELL, JJ., CONCUR.




                                           2